Title: From Thomas Jefferson to Samuel Blackden, 11 December 1794
From: Jefferson, Thomas
To: Blackden, Samuel



Dear Sir
Monticello Dec. 11. 1794.

I received your favor from Richmond, and recieved it with great pleasure, as it assured me you were alive and well: but I should with more pleasure have recieved yourself here. You would have been obliged to give a history of things from the time I left France till you left it, that I might at length have learned the truths which have been floating undistinguished on the ocean of lies with which the English newspapers have deluged us. You would have found me in my farmer’s coat, immersed soul and body in the culture of my fields, and alive to nothing abroad except the successes of the French revolution, and the welfare of my friends. But why on crutches? That you did not explain to me, nor had I heard of it. Not knowing how long your stay will be at Richmond, I send this there, to be forwarded to Philadelphia, if you are not at Richmond. I am happy to hear Mr. Barlow is well. Mrs. Blackden’s health is also pleasing to us. My daughters join me in respects to both of you, and I am with great sincerity Dear Sir Your friend & servt

Th: Jefferson

